Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Information Disclosure Statements
The information disclosure statements filed 06/14/21, 04/28/21, 01/16/21, 07/25/20, 05/08/20, and 03/12/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	The IDSs listed above contain over 250 pages of references.  The examiner invites the applicant to point out the references that are relevant to the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 appears to be a duplicate of claim 4 and thus is confusing.  While not exactly the same, both claims 4 and 5 requires a cobalt chloride or a nickel chloride.  If the applicant is trying to specify the specific chloride in claim 5, the parenthetical elements need to be eliminated and the appropriate material specified.
	In claim 6, from which claim 7 depends, it is not clear whether the applicant is invoking Markush terminology.  If so, the phrase “selected from the group consisting of a, b, and, c is suggested MPEP 2173.05(h) (emphasis added).  The same issue applies to 19-20.
	In claim 12, the limitation is confusing as atomic layer deposition and cyclical deposition appear to be the same and thus is not further limiting.  Support can be found in paragraph 0123 in Lam et al. (2010/0003406).  Clarification is requested.
	In claim 13, the limitation is confusing as chemical vapor deposition is not further limiting to cyclical deposition.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanpaa et al. (2019/0249300) in view of JP 2017-220011.
	Hatanpaa discloses a method of forming a transition metal containing film on a substrate by a cyclical deposition process (title) by contacting a substrate with a first vapor phase reactant such as a transition metal halide compound comprising a bidentate nitrogen containing adduct ligand followed by a second vapor phase reactant (abstract) such as a reducing agent (0034).  However, the reference fails to teach the appropriate electrical resistivity.
	JP’011 teaches a thin metal film having an electrical resistivity of less than 15 -cm  at a thickness of 15-200 nm (novelty), which overlaps the claimed range.  It would have been obvious to use a metal film having a lower electrical resistivity in Hatanpaa with the expectation of success depending on the desired final product because JP’011 teaches of using a metal film having a low resistivity.
	Regarding claim 2, Hatanpaa teaches two nitrogen atoms bonded to a carbon atom (0043).
Regarding claim 3, Hatanpaa teaches a transition metal chloride (0052).
Regarding claim 4, Hatanpaa teaches cobalt chloride (0052).
Regarding claim 5, Hatanpaa teaches TMEDA (0052).
Regarding claim 6, Hatanpaa teaches hydrogen (0088).
Regarding claim 7, Hatanpaa teaches tertiary butyl hydrazine (0088).

Regarding claim 9, Hatanpaa teaches a combination of a transition metal and a transition metal nitride (0026) and the transition metal can be nickel (0006).
Regarding claim 11, Hatanpaa teaches a combination of a transition metal and a transition metal nitride (0026) and the transition metal can be cobalt (0006).
Regarding claim 12, Hatanpaa teaches atomic layer deposition (0005)
Regarding claim 13, Hatanpaa teaches cyclical chemical vapor deposition (0005).
Regarding claim 14, JP’011 teaches an electrical resistivity of less than 15 -cm  at a thickness of 15-200 nm (novelty).
Regarding claim 15, JP’011 teaches an electrical resistivity of less than 15 -cm  at a thickness of 15-200 nm (novelty).
Regarding claim 16, Hatanpaa teaches a substrate temperature of less than 250oC (0091).
Regarding claim 19, Hatanpaa teaches a substituted hydrazine (0058).
Regarding claim 20, Hatanpaa teaches an alkyl substituted hydrazine (0058).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanpaa et al. (2019/0249300) in view of JP 2017-220011 and further in view of Imai et al. (Journal of Alloys and Compounds article).  The combination of Hatanpaa/JP’011 fails to teach the specific nitride.
Imai teaches nickel nitride including Ni6N2 (p.1 and Table 4).  It would have been obvious to deposit Ni6N2 in the combination with the expectation of success because Imai teaches of forming Ni6N2.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanpaa et al. (2019/0249300) in view of JP 2017-220011 and further in view of Armini (2018/0047621).  The combination of Hatanpaa/JP’011 fails to teach heating post deposition.
Armini teaches a method of forming a transition metal nitride (title) by atomic layer deposition where the transition metal nitride is annealed to a temperature from 150 to 450oC (0051).  It would have been obvious to anneal in the combination with the expectation of success because Armini teaches of annealing a transition metal nitride. 
Regarding claim 18, Armini teaches a temperature from 150 to 450oC (0051).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,731,249 in view of JP 2017-220011.
Hatanpaa teaches a method of forming a transition metal containing film on a substrate by a cyclical deposition process, the method comprising: contacting the substrate with a first vapor phase reactant comprising a transition metal halide compound comprising a bidentate nitrogen containing adduct ligand, wherein the a bidentate nitrogen containing adduct ligand coordinates to a transition metal atom of the transition metal halide compound, and wherein a halogen atom is bonded to the metal atom; and contacting the substrate with a second vapor phase reactant (claim 1), which is similar to pending claim 1.  However, the reference fails to teach the appropriate electrical resistivity.
	JP’011 teaches a thin metal film having an electrical resistivity of less than 15 -cm  at a thickness of 15-200 nm (novelty), which overlaps the claimed range.  It would have been obvious to use a metal film having a lower electrical resistivity in Hatanpaa with the expectation of success depending on the desired final product because JP’011 teaches of using a metal film having a low resistivity.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/15/2021